

EXHIBIT 10.2 
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 20, 2008, by
and between CHINA SHOE HOLDINGS, INC., a Nevada corporation (the “Company”), and
MAGELLAN GLOBAL FUND, L.P., a Delaware limited partnership (the “Investor”).
 
WHEREAS:
 
A.    In connection with the Equity Line Agreement by and between the parties
hereto of even date herewith (the “Equity Line Agreement”), the Company has
agreed, upon the terms and subject to the conditions of the Equity Line
Agreement, to issue and sell to the Investor that number of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), which
can be purchased pursuant to the terms of the Equity Line Agreement for an
aggregate purchase price of up to Two Million Dollars ($2,000,000).  Capitalized
terms not defined herein shall have the meaning ascribed to them in the Equity
Line Agreement.
 
B.    To induce the Investor to execute and deliver the Equity Line Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:
 
        1.  DEFINITIONS.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
            a.  “Person” means a corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.
 
            b.  “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the Securities Act and pursuant
to Rule 415 under the Securities Act or any successor rule providing for
offering securities on a continuous or delayed basis (“Rule 415”), and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the United States Securities and Exchange Commission (the “SEC”).
 

--------------------------------------------------------------------------------


 
            c.  “Registrable Shares” means the Investor’s Shares, as defined in
the Equity Line Agreement, and all shares of Common Stock issuable or issued to
Investors pursuant to the Equity Line Agreement.
 
            d.  “Registration Statement” means a registration statement under
the Securities Act which covers the Registrable Shares.
 
         2.  REGISTRATION.
 
            a.  Registration.  Prior to the first sale to the Investor of the
Company’s Common Stock pursuant to the Equity Line Agreement the Company shall
prepare and file with the SEC a Registration Statement on Form S-1, or on such
other form as is available cause such Registration Statement to be declared
effective by the SEC.  The Company shall insure that the Registration Statement
and any subsequent Registration Statements remain in effect until all of the
Registrable Shares which have been issued have been sold, or may be sold without
restriction pursuant to Rule 144 of the Securities Act.  
            b.  Sufficient Number of Shares Registered.  In the event the number
of shares available under a Registration Statement filed pursuant to Section
2(a) is insufficient to cover all of the Registrable Shares issued pursuant to
the Equity Line Agreement, the Company shall amend the Registration Statement,
or file a new Registration Statement (on the short form available therefore, if
applicable), or both, so as to cover all of such Registrable Shares pursuant to
the Equity Line Agreement as soon as practicable, but in any event not later
than fifteen (15) days after the necessity therefore arises.  The Company shall
use its best efforts to cause such amendment and/or new Registration Statement
to become effective as soon as practicable following the filing thereof.  For
purposes of the foregoing provision, the number of shares available under a
Registration Statement shall be deemed “insufficient to cover all of the
Registrable Shares” if at any time the number of Registrable Shares issuable on
an Advance Notice Date is greater than the number of shares available for resale
under such Registration Statement.
 

--------------------------------------------------------------------------------



 
        3.  RELATED OBLIGATIONS.
 
            a.  The Company shall keep the Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (i) the Investor has
disposed of all the Registrable Shares or (b) all Registrable Shares are may be
freely resold by the Investor without any limitations under Rule 144 (the
“Registration Period”), which Registration Statement (including any amendments
or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.
 
            b.  The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Shares of the Company covered by
such Registration Statement until such time as all of such Registrable Shares
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company’s filing a report on
Form 10-K, Form 10-Q or Form 8-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Company shall have
incorporated such report by reference into the Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the Exchange Act report is filed which created the requirement
for the Company to amend or supplement the Registration Statement.
 
            c.  The Company shall furnish to the Investor without charge, (i) at
least one copy of such Registration Statement as declared effective by the SEC
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, all exhibits and each preliminary
prospectus, (ii) ten (10) copies of the final prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iii) such other
documents as such Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Shares owned by such Investor.
 
            d.  The Company shall use its best efforts to (i) register and
qualify the Registrable Shares covered by a Registration Statement under such
other securities or “blue sky” laws of such jurisdictions in the United States
as the Investor reasonably requests, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Shares for sale in such jurisdictions; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (w) make any change to its certificate of incorporation or by-laws, (x)
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction.  The Company shall promptly notify the
Investor of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable Shares
for sale under the securities or “blue sky” laws of any jurisdiction in the
United States or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.
 
 
 

--------------------------------------------------------------------------------

 
 
            e.  As promptly as practicable after becoming aware of such event or
development, the Company shall notify the Investor in writing of the happening
of any event as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission, and
deliver ten (10) copies of such supplement or amendment to each Investor.  The
Company shall also promptly notify the Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to the Investor
by facsimile on the same day of such effectiveness), (ii) of any request by the
SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.
 
            f.  The Company shall use its best efforts to prevent the issuance
of any stop order or other suspension of effectiveness of a Registration
Statement, or the suspension of the qualification of any of the Registrable
Shares for sale in any jurisdiction within the United States of America and, if
such an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify the Investor of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
 
 
 

--------------------------------------------------------------------------------

 
 
            g.  At the reasonable request of the Investor, the Company shall
furnish to each Investor, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as the Investor may
reasonably request (i) a letter, dated such date, from the Company’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, and (ii) an advance blanket legal opinion, dated as of such
date, of counsel representing the Company for purposes of such Registration
Statement, relating to (1) the issuance of the Registrable Shares without
legend, and (2) the subsequent sale of the Registrable Shares under the
Registration Statement (so long as it is then effective) for cash at current
market prices on the Principal Market through a registered broker-dealer.  Each
Investor acknowledges that until sold in the manner described above, the
Registrable Shares shall continue to represent “Restricted Stock” within the
meaning of the federal securities laws, and that any other transaction pursuant
to which the Investor desires to remove such classification, including private
sales of the Registrable Shares, will require a separate legal opinion as of
each such transaction establishing conformity with the terms of the form of
registration statement to be relied upon (which is anticipated to be form S-1),
notwithstanding that the Registrable Shares do not bear a restrictive legend.
 Each Investor further acknowledges that should it place the Registrable Shares
in street name in the account of a broker-dealer, that such broker-dealer will
be required to abide by the terms of the blanket advance legal opinion.
 
            h.  The Company shall make available for inspection by (i) the
Investor and (ii) one firm of accountants or other agents retained by the
Investor (collectively, the “Inspectors”) all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information which any Inspector
may reasonably request in connection with the Registration Statement.  The
Investor agrees that Records obtained by it as a result of such inspections
which is conspicuously marked by the Company as "Confidential" (subject to the
Company’s obligations with respect to material non-public information set forth
in Section 8.1(a) herein) shall be deemed confidential and held in strict
confidence by the Investor, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the Securities Act, (b) the release of
such Records is ordered pursuant to a final, non-appealable subpoena or order
from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement of which
the Inspector and the Investor has knowledge.  The Investor agrees that it
shall, upon learning that disclosure of such Records is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.
 
            i.  The Company shall hold in confidence and not make any disclosure
of information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
 
 

--------------------------------------------------------------------------------

 
 
            j.  The Company shall use its best efforts either to cause all the
Registrable Shares covered by a Registration Statement (i) to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable Shares
is then permitted under the rules of such exchange or to secure the inclusion
for quotation on the Primary Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3(j).
 
            k.  The Company shall cooperate with the Investor to the extent
applicable, to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legend subject to the terms of the blanket advance
opinion letter referenced in Section 3(g)) representing the Registrable Shares
to be offered pursuant to a Registration Statement and enable such certificates
to be in such denominations or amounts, as the case may be, as the Investor may
reasonably request and registered in such names as the Investor may request.
 
            l.  The Company shall use its best efforts to cause the Registrable
Shares covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Shares.
 
            m.  The Company shall make generally available to its security
holders as soon as practical, but not later than one hundred(100) days after the
close of the period covered thereby, an earnings statement (in form complying
with the provisions of Rule 158 under the Securities Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of the Registration Statement.
 
            n.  The Company shall otherwise use its best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
            o.  Within five (1) business days after a Registration Statement
which covers Registrable Shares is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Shares (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.
 
            p.  The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of Registrable Shares
pursuant to a Registration Statement.
 
        4.  OBLIGATIONS OF THE INVESTOR.
 
The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), the Investor will immediately discontinue disposition of
Registrable Shares pursuant to any Registration Statement(s) covering such
Registrable Shares until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(e) or receipt of
notice that no supplement or amendment is required.  Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for shares of Common Stock to a transferee of the Investor in
accordance with the terms of the Equity Line Agreement in connection with any
sale of Registrable Shares with respect to which the Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e) and for which the Investor has not yet settled.
 
            a.  Each Investor covenants and agrees that it will comply with the
plan of distribution and prospectus delivery requirements of the Securities Act
as applicable to it or an exemption therefrom in connection with sales of
Registrable Shares pursuant to the Registration Statement.
 
            b.  Each Investor acknowledges that the Registration Statement
relates solely to the registration of the Registrable Shares in connection with
their sale by such Investor pursuant to the Plan of Distribution contained in
the Prospectus contained in the Registration Statement, and not to the issuance
of the Registrable Shares to the Investor, and that the Company may be required
to periodically update the Registration Statement from time to time with respect
to the holdings of all selling shareholders.  Accordingly, anything herein to
the contrary notwithstanding, until such time as all Registrable Shares are sold
pursuant to such Plan of Distribution or are otherwise eligible for sale under
Rule 144, the Investor (or his, her or its successors to such Shares) shall upon
reasonable request of the Company (which request may only be provided in
connection with a bona fide obligation to report such information in a
registration statements, proxy information, or annual reports or other report),
to promptly advise the Company of its current holdings of outstanding
Registrable Shares.
 
 
 

--------------------------------------------------------------------------------

 

        5.  EXPENSES OF REGISTRATION.
 
        All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.
 
        6.  INDEMNIFICATION.
 
With respect to Registrable Shares which are included in a Registration
Statement under this Agreement:
 
            a.  To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Investor, the directors,
officers, partners, employees, agents, representatives of, and each Person, if
any, who controls the Investor within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Shares are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading; or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation there under
relating to the offer or sale of the Registrable Shares pursuant to a
Registration Statement (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”).  The Company shall reimburse the Investor
and each such controlling person promptly as such expenses are incurred and are
due and payable, for any legal fees or disbursements or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (x) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person expressly for use in connection with
the preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (y) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(e); and (z) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person.
 
 
 

--------------------------------------------------------------------------------

 
 
            b.  In connection with a Registration Statement, the Investor agrees
to indemnify, hold harmless and defend, to the same extent and in the same
manner as is set forth in Section 6(a), the Company, each of its directors, each
of its officers who signs the Registration Statement and each Person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act (each an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the Securities Act, the
Exchange Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or is based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by the Investor expressly for use
in connection with such Registration Statement; and, subject to Section 6(d),
the Investor will reimburse any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
sale of Registrable Shares pursuant to such Registration Statement.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(b) with respect to any prospectus shall not inure to the benefit of
any Indemnified Party if the untrue statement or omission of material fact
contained in the prospectus was corrected and such new prospectus was delivered
to the Investor prior to the Investor’s use of the prospectus to which the Claim
relates.
 
            c.  Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing  interests between such Indemnified Person or Indemnified Party and
any other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
 The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.
 
 
 

--------------------------------------------------------------------------------

 
 
            d.  The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
            e.  The indemnity agreements contained herein shall be in addition
to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
        7.  CONTRIBUTION.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Shares guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any seller of Registrable Shares who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Shares
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
        8.  REPORTS UNDER THE EXCHANGE ACT.
 
With a view to making available to the Investor the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”) the Company agrees to:
 
            a.  make and keep public information available, as those terms are
understood and defined in Rule 144;
 
            b.  file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements (it being understood
that nothing herein shall limit the Company’s obligations under Section 6.3 of
the Equity Line Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and
 
            c.  furnish to the Investor so long as the Investor owns Registrable
Shares, promptly upon request (except to the extent available on the SEC EDGAR
system), (i) a written statement by the Company that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Investor to sell such
securities pursuant to Rule 144 without registration.
 
        9.  AMENDMENT OF REGISTRATION RIGHTS.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only by a written agreement between the Company and the
Investor.  Any amendment or waiver effected in accordance with this Section 9
shall be binding upon the Investor and the Company.  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of this Agreement unless the same consideration also is
offered to all of the parties to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
        10.  MISCELLANEOUS.
 
            a.  A Person is deemed to be a holder of Registrable Shares whenever
such Person owns or is deemed to own of record such Registrable Shares.  If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Shares, the Company shall act upon
the basis of instructions, notice or election received from the registered owner
of such Registrable Shares.
 
            b.  Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
If to the Company, to:
China Shoe Holdings, Inc.
 
488 Wai Qingsong Road 
Waigang, Jiading District,
 
Shanghai People's Republic of China 201800
 
Attention:
Gu Xianzhong
President and Chief Executive Officer
 
Telephone: 011-86-21-59587756 
 
 
With a copy to:
Gary Joyner
 
 
 
 
 
 
 
 
 
 
 
 
If to the Investor, to:
Magellan Global Fund, L.P.
 
4666 Mission Ave Suite 1
 
San Diego, CA
 
Attention: Harry Orfanos
 
Portfolio Manager
 
Telephone: (619) 819-7595
 
Facsimile: (619) 839-3177
 
 
With a copy to:
Magellan Global Fund, L.P.
 
3709 Bamboo Ct.
 
Concord, CA 94519
 
Attention: Niko Lahanas
 
Telephone: (925) 948-3649
 
Facsimile: (619) 839-3177
 
 
 
 

 
Any party may change its address by providing written notice to the other
parties hereto at least five days prior to the effectiveness of such change.
 Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
 
 

--------------------------------------------------------------------------------

 
 
            c.  Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
            d.  The corporate laws of the State of California shall govern all
issues concerning the relative rights of the Company and the Investor.  All
other questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of California, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of California or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California.  Each party hereby irrevocably submits to
the non-exclusive jurisdiction of the Superior Courts of the State of
California, sitting in San Diego County, California and the Federal District
Court for the District of Southern California sitting in San Diego, California,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
 
 

--------------------------------------------------------------------------------

 
 
            e.  This Agreement, the Equity Line Agreement, and the Placement
Agent Agreement constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein.  This Agreement, the Equity Line Agreement, and the
Placement Agent Agreement supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.
 
            f.  This Agreement shall inure to the benefit of and be binding upon
the permitted successors and assigns of each of the parties hereto.
 
            g.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
            h.  This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement.  This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
 
            i.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
            j.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
            k.  This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.
 
 

       
China Shoe Holdings, Inc.
 
   
   
    By:   /s/ Gu Xianzhong  

--------------------------------------------------------------------------------

Name: Gu Xianzhong
 
Title: President and Chief Executive Officer

 

       
Magellan Global Fund, L.P.
 
   
   
    By:  
Orinda Advisors, LLC
 

--------------------------------------------------------------------------------

Its: Investment Manager

 

        By:   /s/ Harry Orfanos  

--------------------------------------------------------------------------------

Name: Harry Orfanos
 
Title: Managing Partner

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
Attention:


Re: CHINA SHOE HOLDINGS, INC.


Ladies and Gentlemen:


We are counsel to China Shoe Holdings, Inc. (the “Company”), and have
represented the Company in connection with that certain Equity Line
Agreement (the “Equity Line Agreement”) entered into by and between the Company
and Magellan Global Fund, L.P. (the “Investor”) pursuant to which the Company
issued to the Investor shares of its Common Stock, par value $0.001 per share
(the “Common Stock”).  Pursuant to the Equity Line Agreement, the Company also
has entered into a Registration Rights Agreement with the Investor (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Shares (as defined in the Registration
Rights Agreement) under the Securities Act of 1933, as amended (the “Securities
Act”).  In connection with the Company’s obligations under the Registration
Rights Agreement, on ____________ ____, the Company filed a Registration
Statement on Form ________ (File No. 333-_____________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Shares which names the Investor as a selling stockholder
thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable Shares
are available for resale under the Securities Act pursuant to the Registration
Statement.
 
Very truly yours,






By:
cc: Magellan Global Fund, L.P.
 
 
 

--------------------------------------------------------------------------------

 